Citation Nr: 0200843	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  92-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1992 by the Department of Veterans Affairs (VA) White River 
Junction, Vermont, Regional Office (RO) which denied the 
veteran's request to reopen claims for service connection for 
a right knee disorder, a right hip disorder, and a low back 
disorder.  The Board confirmed the denial of those claims in 
March 1997.  The appellant subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
which issued an order granting a joint motion to vacate the 
Board's decision and remand the case for further 
adjudication.  In June 1999, the Board reopened the claims 
and remanded them to the RO for further development.  
Additionally, during the period when the case was pending 
before the Court, the veteran perfected an appeal of an April 
1997 decision by the RO denying service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.  In the June 1999 Board decision, the Board 
remanded that claim for additional development.  Upon 
completion of the development, the RO denied the claims.

In February 2000, the Board confirmed the denial of the 
claims.  The veteran again appealed to the Court.  In 
response to another joint motion, the Court vacated the 
Board's decision and remanded the case for further 
adjudication.  The joint motion requested clarification of 
certain medical statements.  Additionally, it was noted that 
the Veterans Claims Assistance Action of 2000 had become 
effective, and imposed additional duties on the VA.  In 
February 2001, the Board remanded the case to the RO for 
additional action pursuant to the joint motion.  The 
requested action has since been completed, and the case is 
again before the Board for appellate review.

FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic 
low back disorder was not present until many years after 
service, is not related to the veteran's period of service, 
and was not caused or aggravated by his service-connected 
residuals of a fracture of the right great toe with traumatic 
arthritic changes.

2.  The preponderance of the evidence shows that a chronic 
right knee disorder was not present until many years after 
service, is not related to the veteran's period of service, 
and was not caused or aggravated by his service-connected 
residuals of a fracture of the right great toe with traumatic 
arthritic changes.

3.  The preponderance of the evidence shows that a chronic 
right hip disorder was not present until many years after 
service, is not related to the veteran's period of service, 
and was not caused or aggravated by his service-connected 
residuals of a fracture of the right great toe with traumatic 
arthritic changes.

4.  The veteran has acquired psychiatric disorders, 
previously diagnosed as post-traumatic stress disorder, and 
currently diagnosed as dysthymia and an anxiety disorder, 
which were caused by incidents which occurred in service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, arthritis of the lumbosacral spine may not be 
presumed to have been incurred in service, and a low back 
disorder was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).


2.  A right knee disorder was not incurred in or aggravated 
by service, arthritis of the right knee may not be presumed 
to have been incurred in service, and a right knee disorder 
was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

3.  A right hip disorder was not incurred in or aggravated by 
service, arthritis of the right hip may not be presumed to 
have been incurred in service, and a right hip disorder was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).

4.  Acquired psychiatric disorders, previously diagnosed as 
post-traumatic stress disorder, and now diagnosed as 
dysthymia and anxiety disorders, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing at the RO.  All 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The evidence also includes a copy of a 
decision from the Social Security Administration and the 
veteran's Social Security Administration file. 

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Low Back 
Disorder, A Right Knee Disorder, And A Right Hip Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for residuals of a fracture of the right great toe, with 
traumatic arthritic changes, rated as 20 percent disabling.

The Board notes that the veteran's service medical records do 
not contain any indication that a chronic disorder of the low 
back, right knee or right hip was present during service.  A 
record dated in January 1966 shows that the veteran was 
treated for a right great toe fracture (for which service 
connection has been granted), but there was no mention of any 
injury to the back, hip or knee.  

Two service medical record entries dated in June 1966 show 
that the veteran was seen after injuring his back lifting 
heavy objects, but the injury apparently resolved as there 
are no subsequent complaints pertaining to that matter.  This 
is confirmed by the fact that the report of a medical history 
given by the veteran in June 1966 in connection with his 
discharge from service shows that he denied having swollen or 
painful joints, arthritis, rheumatism, bone or joint 
deformity, lameness, or a trick or locked knee.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the spine and lower extremities was 
normal.  

There is also no evidence that arthritis of the lumbosacral 
spine, right hip, or right knee was manifest during the year 
after separation from service.  When the veteran filed his 
original claim for disability compensation in June 1975, 
approximately nine years after separation from service, he 
only mentioned a fractured right big toe.  The report of an 
orthopedic examination conducted by the VA in October 1975 
shows that the veteran had a healed fracture of the right 
great toe with a painful first metatarsophalangeal joint, but 
there is no mention of problems affecting the back, hip or 
knee.  It was noted that although he had a slow lumbering 
gait, he had no limp and did not favor either foot.   

The earliest post-service medical records containing a 
reference to the knee is the report of a disability 
evaluation examination conducted by the VA in October 1976, 
over ten years after separation from service.  The report 
shows that the veteran complained of having pain in his right 
foot and knee.  He stated that there was a pouch on the back 
side of the knee.  On examination, he had a marked right foot 
limp due to pain at the base of the right great toe.  The 
examination report did not address the complaints regarding 
the knee.  

A VA treatment record dated in October 1977 shows that the 
veteran reported complaints of having back and neck pain with 
onset eight years earlier after a strain.  The record 
contains no indication that the disorder was due to service 
or the service-connected toe fracture.  Similarly, a 
treatment record dated in September 1977 from the Medical 
Center of Vermont shows that the veteran gave a history of a 
low back injury in 1969.  This history places the date of 
onset as being several years after service.

In July 1978, the veteran submitted a statement in support of 
claim in which he asserted that his arthritis of the right 
great toe had ascended into the right leg, hip and spine.  A 
certificate from his attending physician dated in August 1978 
shows that the veteran's medical problems included chronic 
low back pain with occasional radiation to the legs, but 
there was no indication that this was due to the service-
connected fractured toe.  

Regarding the contention that disorders of the back, right 
hip and right knee developed secondary to the service-
connected toe fracture, the Board notes that the only medical 
opinions on that issue weigh against the claim.  A treatment 
record dated in January 1979 from Duane Graveline, M.D., 
shows that the "Patient's chronic lumbosacral strain is 
quite obviously related to his gross obesity and progressive 
weight gain."  Similarly, a medical record from Charles R. 
Rust, M.D., dated in March 1979 shows that the veteran had 
been seen in December 1978 for complaints of back pain and 
knee pain.  The doctor felt that the problems with the knees 
and spine and possibly the hip were being aggravated by his 
obesity.  

A VA medical record dated in November 1991 shows that the 
veteran reported increased pain in the right hip and right 
knee.  He dated the problem to a foot injury sustained while 
in service.  On examination, it was noted that his weight was 
305 pounds.  Following examination, the impression was 45 
year old male with multiple problems mostly being due to 
increased weight.  

The report of a joints examination conducted by the VA in 
December 1995 shows that the veteran reported a history of 
pain in his right toe since a fracture in service.  He also 
reported complaints of right hip and right knee pain, but 
said that this had been significantly ameliorated with the 
addition of custom orthotics.  On examination, the veteran 
was obese and had a normal gait.  On physical examination of 
the right great toe and right foot, he had no obvious 
swelling or deformity.  He did have significant callus on the 
dorsum of the foot.  Extreme dorsiflexion caused discomfort.  
X-rays showed mild to moderate degenerative changes of both 
knees with minimal osteophytes preset.  The pelvis had 
moderate joint space narrowing.  The examiner concluded with 
a diagnosis of an injury to the right great toe of the right 
foot approximately 30 years ago.  He noted that there was no 
evidence of residual malalignment or malunion.  There was 
limitation of plantar and dorsiflexion of the 
metatarsophalangeal and interphalangeal joints of the right 
great toe.  There was no evidence of hallux rigidus or hallux 
valgus.  Finally, the examiner stated that "It is possible, 
but not probable, that this injury has resulted in the other 
disabilities the patient complains of, particularly with 
regards to his right hip and right knee.  There is some 
evidence to suggest that his obesity may have played a role 
in the accelerated presence of degenerative joint disease, 
both in the knee and in the hip."  

The Board subsequently requested clarification of that 
opinion.  A VA joints examination report dated in September 
1999 shows that another examination was performed and 
resulted in diagnoses of physical examination, historical 
evidence and radiologic evidence suggestive of mild 
degenerative joint disease of the medial compartment of the 
right knee; right hip within normal limits and unchanged from 
1994 [with] small punctate calcification of the soft tissues 
superior to the greater trochanter new from 1994; and minimal 
degenerative joint disease of the patient's lumbar spine 
present with recurrent muscular back strain.  With respect to 
the opinion requested by the Board regarding whether there 
was a relationship between the service-connected fracture of 
the right great toe and his right knee, right hip and low 
back disorders, the examiner concluded that "any 
relationship to his right toe fracture of 1966, and its 
residuals would be speculative, at best."  The examiner 
noted that the minimal amount of degenerative joint disease 
could easily be accounted for by the veteran's obesity and 
subsequent occupational activities.  Degenerative joint 
disease of all of these joints is multi-factorial in nature 
and usually occurs from a collection of minor traumas.  He 
noted that it was found within the literature that there was 
a correlation between lower leg injury and degenerative joint 
disease of the lumbar spine, however, it was really found in 
the literature that increased weight bearing and overuse in 
occupational activities can lead to degenerative changes of 
the lumbar spine, hip and knee. 

The Board finds that this most recent opinion also weighs 
against the claim.  The most significant aspect of the 
opinion is the examiner's conclusion is that it would be 
"speculative" to relate the disorders of the back, hip and 
knee to the service-connected toe fracture.  A speculative 
relationship is not enough to support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient); Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.  

The Board has noted that the veteran testified in support of 
his claim during a hearing held before a hearing officer from 
the RO in January 1995.  He stated that his service-connected 
toe fracture caused him to limp, and that caused him to 
develop back problems and problems with the right hip and 
knee.  He said that no doctor had come out and told him that 
the toe problem was directly linked to the knee, hip and back 
problems.  He reported that he did not have problems in his 
back, hip and knee until after he broke his toe.  He further 
stated that he believed that problems such as muscle spasms 
were caused by the right toe condition because he only got 
them on the right side and not on the left.  

Although the veteran has given his own opinion that his 
service-connected disorder caused disorders of the knee, hip 
and back to develop, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that chronic disorders of 
the back, right hip and right knee were not present until 
many years after service, are not related to his period of 
service, and were not caused or aggravated by his service-
connected left index finger disability.  Accordingly, the 
Board concludes that disorders of the back, right hip and 
right knee were not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and were 
not proximately due to or the result of a service-connected 
disability.
 




II.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder,
 To Include Post-Traumatic Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.

The veteran contends that he developed a psychiatric disorder 
as a result of harassment in service by his first sergeant 
and his commanding officer.  He asserts that he was unable to 
perform work during service due to a skin disorder which 
affected his hands, but that his sergeant and commanding 
officer forced him to do that work anyway.  He states that he 
had to request assistance from the inspector generals office 
on two occasions due to the harassment.  

The veteran's attorney asserts that the veteran's claimed 
stressors in service are corroborated by his service medical 
records.  The Board notes that the veteran's service medical 
records reflect that the veteran was treated on numerous 
occasions for a pre-existing skin disorder affecting his 
hands and feet and ultimately received a medical discharge 
based on that severity of the disorder.  Records dated in 
April 1966 reflect that the veteran was treated for eczema on 
the hands and feet and was placed on restricted duty.  Of 
particular note are two records dated in May 1966.  A record 
dated May 2, 1966, reflects that the veteran was "made to 
work with hands."  The treating health care provider noted 
that he called the veteran's sergeant to tell him not to make 
the veteran work with his hands.  A record dated May 19, 
1966, reflects that his skin disorder flared up again while 
the veteran was on details involving work around a swimming 
pool and waxing floors.  It was noted that his feet had 
worsened because of inability to change socks frequently, and 
his hands from immersion in water and solvents.  The Board 
notes that these records tend to corroborate the veteran's 
claimed stressor of having been forced to work with his hands 
in spite of being placed on a limited duty.  

The report of a mental disorders examination conducted by the 
VA in December 1995 shows that the veteran was interviewed 
for one hour and his claims file was reviewed.  The veteran 
reported that while in service he developed a severe 
dermatological condition of the hands and feet which required 
that he receive frequent medical attention.  He said that his 
commanding officer and first sergeant were quite disgusted by 
his health problems and special needs, and that they refused 
to abide by medical recommendations such as allowing him to 
wear white socks underneath his boots.  He also reported that 
he was assigned to do kitchen patrol washing the pots and 
pans using hot water and detergent, and this caused his hands 
to swell up to the point that he was sent to the hospital.  
He reported that he was given specific recommendations to 
avoid harsh chemicals and hot water, and that the commanding 
officer and first sergeant got angry, demeaning and 
humiliating him and they forced him to continue to do the 
tasks that he had been recommended medically not to perform.  
They also told him that he was a disgrace to the United 
States Army and that he did not deserve a medical discharge.  
He said that after working with a shovel, wheelbarrow, rake 
and mower, his bandages on his hands became bloody and he was 
sent back to the hospital and then to the inspector general's 
office.  The commanding officer and first sergeant became so 
irate that they then ordered him to scrape wax off the floor 
using a putty knife.  This reportedly resulted in a sense of 
powerlessness, helplessness, humiliation and shame.  
Following mental status examination, the diagnoses on the VA 
mental examination were post-traumatic stress disorder and 
dysthymia.  The examiner stated that it was her impression 
that the veteran's background history did indeed fulfill the 
criteria for post-traumatic stress disorder and he had a 
number of symptoms which had become worse since he was unable 
to continue working in 1977.  The examiner noted that the 
Board may question whether the trauma that the veteran 
experienced while in service would satisfy the criteria 
because he did not actually witness violence or have his life 
threatened; however, in the examiner's opinion the trauma 
that the veteran experienced was so devaluing, humiliating, 
and induced such a sense of helpfulness, that it had indeed 
led to the sequelae of post-traumatic stress disorder.  In 
addition, the veteran had symptoms consistent with 
generalized anxiety disorder.  

The report of a post-traumatic stress disorder examination 
conducted by a different VA examiner in January 1999 contains 
a similar opinion.  Although the examiner diagnosed dysthymic 
disorder and anxiety disorder not otherwise specified, the 
report contains an opinion suggesting that those disorders 
are linked to the veteran's experiences in service.  The 
examiner noted that "His experience in the military was 
clearly a significant stressor to him, and appears to be 
highly likely to have been in part the stressor which 
initiated and perhaps continues to exacerbate his current 
level of symptomatology."  It was further stated that 
"Although it is not possible to directly link his current 
symptoms to the in-service stressors that are described 
above, it is our opinion that it is at least as likely as not 
that these events were significant contributors to his 
current symptomatology."  

The Board remanded the case to obtain clarification of the 
opinion.  In August 1999, the VA examiner stated that "It is 
not possible for us to say when the veteran's symptoms 
began...They appeared to be symptoms of anxiety and depression 
which are likely related to his experience in service, 
however, this veteran does not meet the criteria for Post-
traumatic Stress Disorder, a diagnostic category which 
directly links the etiology of the symptoms to a specific 
event.  This veteran's diagnoses do not make that specific 
link and as stated in the original examination, it is not 
possible for us to determine that the specific events in the 
military are the cause of the veteran's current symptoms."  

Citing that opinion addendum, the Board denied service 
connection for an acquired psychiatric disorder in a decision 
of February 2000.  Subsequently, however, in a joint motion 
of August 2000, it was stated that the Board had improperly 
relied on its own medical conclusion when denying the claim, 
and the joint motion vacated the Board's decision and 
remanded the case for further adjudication.  Subsequently, in 
February 2001, the Board again remanded the case for further 
clarification of the psychiatric opinion.

In a letter dated in July 2001 a VA psychiatrist and a VA 
psychologist made the following comments:

I am writing in response to your request 
for clarification concerning the 
compensation examination of [the veteran] 
that was conducted by Dr. Michael Upton 
and me in January 1999.  Dr. Upton and I 
have reviewed the reports and Dr. Upton's 
memo of 8/24/00.  After thorough 
consideration, we would offer the 
following clarification.

It is always impossible to tie 
symptomatology to a specific event(s) 
with absolute certainty, and, perhaps, 
the verbiage in the report was not as 
clear as it could have been.  In our 
opinion and with reasonable medical 
certainty, we do think that the events 
that [the veteran] incurred in the 
service, as described by Dr. Wilson and 
reiterated by the claimant in the exam of 
1/99, were the most likely cause and 
significant contributors to his diagnoses 
of Dysthymia and Anxiety Disorder Not 
Otherwise specified.  

Based on the foregoing medical opinion, which favors the 
claim and is uncontradicted, the Board finds that the veteran 
has acquired psychiatric disorders, previously diagnosed as 
post-traumatic stress disorder, and currently diagnosed as 
dysthymia and an anxiety disorder, which were caused by 
incidents which occurred in service.  Accordingly, the Board 
concludes that acquired psychiatric disorders diagnosed as 
dysthymia and an anxiety disorder were incurred in service.


ORDER

1.  Service connection for a low back disorder is denied.

2.  Service connection for a right knee disorder is denied.

3.  Service connection for a right hip disorder is denied.

4.  Service connection is granted for acquired psychiatric 
disorders currently diagnosed as dysthymia and anxiety 
disorder.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

